Title: To John Adams from Jacob Wagner, 15 July 1800
From: Wagner, Jacob
To: Adams, John




Sir
Department of State: Washington, 15 July 1800.

The enclosed certificate, which is just received, having a relation to the subject of my letter of the 12th. I judged it best to forward it to your Excellency. The Secretary of State is expected to return from Virginia in a day or two.
I have the honor to be, / With the most perfect respect, / Sir, / Your most obed. Servt.

Jacob Wagner
P.S. Mr. Wolcott has since requested me to enclose a letter on the same subject from the District Attorney of Maryland.

